Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 9, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed December 9, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01099-CV
____________
 
IN RE THOMAS G. ANDERSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 17, 2004, relator filed a petition
for writ of mandamus in this Court.  See
Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  Relator claims the trial court acted outside
its plenary power in granting real party=s motion for new trial and in setting
aside the judgment. 




Final judgment was entered on March 24, 2004.  A timely motion for new trial was filed.  When a timely motion for new trial is filed,
the trial court has plenary power to vacate the judgment until thirty days
after all such timely-filed motions are overruled, either by a written, signed
order, or by operation of law, whichever occurs first.  Tex.
R. Civ. P. 329b(e).  Thus, the
trial court was within its plenary power to set aside the judgment in its order
of June 17, 2004.[1]  
Accordingly, we deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed December 9, 2004.
Panel consists of
Justices Anderson, Hudson, and Frost.




[1]  Because we find the trial court was within its plenary
power to vacate the judgment, we need not address the trial court=s additional ruling, granting the motion for new
trial.